Citation Nr: 0928977	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-38 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for vision disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that chronic 
hypertension was incurred in service or within the first 
post-service year, and the preponderance of the medical 
evidence of record is against a finding that current 
hypertension is related to his period of active duty in the 
1950s.

2.  There is no competent evidence that relates a vision 
disability to service or any incident of thereof.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Service connection for a vision disability is not 
established. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in December 2004 and March 2006, and 
the claim was readjudicated in an April 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  

The Veteran was provided with a VA examination with an 
opinion as to his claim of entitlement to service connection 
for hypertension.  He was not provided an examination with 
opinion as to the claim for service connection for vision 
problems.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record here clearly demonstrates that the Veteran did not 
have an eye disability in service, nor is there any medical 
evidence suggesting a link between his current glaucoma and 
his military service decades earlier.  Persuasive evidence of 
continuing symptomatology throughout the years is also 
lacking.  For these reasons, VA is not required to provide an 
examination or obtain an opinion as to this issue.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Hypertension

The service treatment records show that the Veteran's blood 
pressure was 142/80 at the time of his enlistment examination 
in June 1951.  In February 1954, the Veteran was evaluated 
for recurrent episodes of precordial pain, radiating to left 
shoulder and down left arm.  He reported experiencing 
nosebleeds and headaches as a teenager.  Blood pressure 
readings of 130/80 and 136/90 were recorded.  The Veteran was 
placed under observation, and subsequent readings of 120/70, 
108/62, 134/74 and 145/110 were noted.  A notation of "? 
Essential hypertension" was made.  There were no further 
references to hypertension during the remainder of service, 
and the service discharge examination in May 1955 noted a 
blood pressure reading of 108/66; at that time, the examiner 
noted "hospitalized 2 days, blood pressure check, 121st Evac. 
Hospital, Seoul, Korea, normal recovery, no comp., no seq."

Following separation from active service, there is no 
documented treatment for hypertension until June 1995.  At 
that time, a VA treatment record noted the Veteran was on 
Felodopine for hypertension, which was stable.  In October 
1998, not very well controlled hypertension was noted.  In 
January 2000, his hypertension was noted to be stable.  

On VA examination in March 2005, the Veteran reported that he 
had been diagnosed with hypertension "about two to three 
years ago."  

A January 2006 lay statement from a former service comrade 
attested to the Veteran having frequent headaches and 
nosebleeds in service.

Another VA examination was conducted in July 2007.  The 
examiner reviewed the claims folder, including the service 
treatment records, in conjunction with the examination.  The 
Veteran reported that his hypertension had been ongoing for 
55 years.  The examiner diagnosed hypertension, and stated 
that it was his opinion that the Veteran's current diagnosis 
of hypertension was not caused by or a result of the episode 
in service in February 1954.  The examiner noted that the 
Veteran's blood pressure readings came down without any 
medication during his hospitalization during service, that he 
was discharged without a definitive diagnosis of 
hypertension, and that at separation from service his blood 
pressure of 108/66 appeared to be a baseline reading.  It 
also appeared that the Veteran's symptoms in service in 
February 1954 were consistent with panic attacks which would 
be characterized by elevated blood pressure readings.  The 
examiner further noted that hypertension is very rare in 
young and otherwise healthy persons (the Veteran was 20 years 
old in 1954), and that the first diagnosis of hypertension in 
the record was in 1995.

Based on the foregoing, entitlement to service connection is 
denied.  None of the evidence of record attributes 
hypertension to service or shows incurrence of hypertension 
within the first post service year.  While elevated blood 
pressure readings were noted during service, subsequent 
readings were normal, no definite diagnosis of hypertension 
was made during service, and the service discharge 
examination noted normal recovery with no complications or 
sequelae.  The earliest evidence of a diagnosis of 
hypertension appears in 1995, which is decades after the 
first post service year, and the VA examiner in July 2007, 
after review of the record, opined that there was no 
relationship between the current hypertension and the 
Veteran's service.  The record contains no medical opinion 
contrary to the VA examiner's opinion.

The Board acknowledges the Veteran's report, made at the July 
2007 VA examination, that his hypertension was of 55 years 
duration.  It is further acknowledged that the Veteran is 
competent to give evidence about observable symptoms he 
experienced. See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).   However, hypertension is not itself an observable 
symptomatology which a lay person can identify.  Thus, his 
statements do not establish continuity here.  Furthermore, 
the lay statement from his military comrade also does not 
support the claim here- such statement indicates that the 
Veteran suffered nosebleeds and headaches during service.  
While these symptoms are observable by a lay person, the 
serviceperson is not competent to address whether they 
signify chronic hypertension in service.  Indeed, a competent 
VA examiner considered that question, and found in the 
negative, providing clear rationale for such conclusion.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim and that it must be denied 
on direct and presumptive bases.  Service connection for 
hypertension is denied.

Vision Disability

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractive 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990).

The service treatment records note distance vision as 20/20 
bilaterally on the service enlistment examination in June 
1951.  No complaints related to the eyes/vision were noted 
during service.  The discharge examination in May 1951 noted 
distant vision of 20/20 in the right eye and 20/30 in the 
left eye.  The examiner noted "reduced visual acuity, 20/30 
left eye, uncorrected."

Following separation from service, a September 1996 private 
treatment record noted probable primary open-angle glaucoma.  
A June 1997 record noted glaucoma.  Glaucoma was again noted 
in October 1998 and January 2000.  

A January 2001 VA eye clinic record noted primary open-angle 
glaucoma and mild refractive error.  Presurgical cataracts 
were noted in December 2003.  

On VA examination in March 2005, the Veteran complained of 
blurred vision when his blood pressure was elevated.  On 
examination, his pupils were equal, round, and reactive to 
light and accommodation.  Gross visual fields were normal.  
There was evidence of narrow retinal arteries and isolated AV 
nicking.  There was evidence of changes in cup-to-disc ratio 
compatible with glaucoma.  The examiner noted evidence of 
grade I hypertensive retinopathy and glaucoma.

On VA examination in July 2007, the Veteran complained of 
blurred vision.  Examination showed no icterus.  Extraocular 
muscle movements were intact, and pupils were round and 
reactive to light.  

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the Veteran has a 
current vision disability related to active service.  The 
Veteran was noted to have decreased visual acuity in the left 
eye in service, which is not a disease or injury within the 
meaning of applicable legislation, as discussed above.  
Indeed, an identifiable, non-congenital malady underlying the 
vision loss, must be demonstrated.  Here the record does show 
current diagnoses of glaucoma, retinopathy, and cataracts, 
all of which are disabilities for VA compensation purposes.  
However, these were not exhibited in service or for many 
years thereafter and there is no suggestion in the competent 
evidence that glaucoma, retinopathy, or cataracts are 
otherwise related to active service.  In sum, there is no 
suggestion in the record that a chronic, acquired vision 
disability was present in service or is otherwise related to 
the Veteran's military service.  Accordingly, service 
connection for a vision disability is denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hypertension is denied.

Service connection for a vision disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


